Citation Nr: 0009028	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-18 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches, on appeal from the original evaluation.  

4.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis, on appeal from the original evaluation.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
headaches and tinea pedis and assigned those disabilities 10 
percent and noncompensable evaluations, respectively, 
effective from August 5, 1995.  In addition, service 
connection was granted for left and right knee disabilities, 
each assigned a 10 percent rating effective from August 5, 
1995.  In March 1996, a notice of disagreement was received.  
The RO provided the veteran with a statement of the case in 
April 1996.  Thereafter, a substantive appeal was received.  

In a July 1997 decision, the Board, in pertinent part, denied 
higher ratings for the veteran's knee disabilities and 
remanded the issues involving higher ratings for headaches 
and tinea pedis to the RO for further development.  Thus, the 
matter of whether higher ratings were warranted for the knee 
disabilities was resolved.  

Thereafter, in a May 1998 rating decision, the RO increased 
the evaluation of the veteran's tinea pedis to 10 percent.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher rating for tinea pedis remains in appellate status.  
In addition, in that decision, the RO confirmed and continued 
the 10 percent respective ratings for the veteran's service-
connected knee disabilities.  Since the veteran thereafter 
perfected his appeal as to the issues of entitlement to 
increased ratings for service-connected knee disabilities, 
those issues are also in appellate status.  


FINDINGS OF FACT

1.  The veteran's arthritis of the right knee is confirmed by 
x-rays and is characterized by pain and functional loss, but 
his flexion of the right knee is not limited to 30 degrees 
and extension is not limited to 15 degrees.

2.  The veteran's left knee arthritis is confirmed by x-rays 
and is characterized by pain and functional loss and his 
extension is limited to 10 degrees due to pain; however, his 
flexion of the left knee is not limited to 30 degrees and 
extension is not limited to 15 degrees.

3.  The veteran has headaches which are characterized by 
prostrating attacks, but these attacks are not prolonged, 
completely prostrating, or productive of economic 
inadaptability.  

4.  The veteran's tinea pedis is characterized by diffuse 
scaling and peeling on the plantar surface of the feet, and 
some maceration between the toes, and distal dystrophy of the 
toenails with fungus; these symptoms showed that the 
veteran's skin disorder involves exfoliation of an extensive 
area, but constant exudation or itching, extensive lesions, 
or marked disfigurement is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999).

3.  The criteria for an evaluation 30 percent, but no more, 
for headaches have been met from the effective date of 
service connection.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. 4.124a, Diagnostic Code 8100 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented plausible 
claims.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Increased Ratings for Right and Left Knee Disabilities

The veteran has alleged that the symptoms resulting from his 
service-connected disabilities are more severe than 
contemplated by the rating assigned to them.  Thus, the 
veteran's claims of entitlement to increased evaluations of 
his disabilities are well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7 
(1999).  In every instance in which the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
a greater evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

In a claim for an increased evaluation, the present level of 
the disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, evidence of record most 
pertinent to the claim will be that bearing on this issue.  

The service medical records documented that the veteran had 
right and left knee disabilities during service and was 
discharged for those disabilities.  The March 1995 report of 
the Medical Evaluation Board indicated that the veteran had 
moderate bilateral arthritis of the knees.  Upon discharge, 
the veteran was afforded VA neurological and general 
examinations in December 1995.  The neurological examination 
was negative with regard to the knees.  A general medical 
examination revealed that the veteran had a well-healed scar 
secondary to previous reconstruction.  Range of motion 
testing reveled that the veteran's right knee exhibited full 
extension to 0 degrees and flexion to 140 degrees.  All 
ligaments were observed to be intact.  It was noted that the 
veteran appeared to have pain with pressure on the patella 
when the patella was fully extended.  Examination of the left 
knee was within normal limits.  The left knee exhibited full 
extension to 0 degrees and flexion to 140 degrees.  It was 
observed that the veteran could rise up easily on his toes 
and heels and could squat easily.  X-rays taken for the 
examination revealed the presence in each knee of minimal 
spur formation involving the patella tendinous insertion and 
were otherwise unremarkable.

As noted, service connection for arthritis of the left knee 
and postoperative arthritis of the right knee was established 
in a February 1996 rating decision and 10 percent disability 
ratings were assigned.  

The current medical evidence shows that the veteran was 
afforded a neurological examination in January 1998.  The 
examination report was negative any neurological disorder 
pertaining to the veteran's knees.  The examiner observed 
that the veteran could easily perform motions involving use 
of his knees, such as walking on his toes and heels and 
jogging, and could squat about 50 percent of the normal way.  
The diagnosis relevant to the knees was stated as history of 
knee ache and random pain in other joints, with negative 
neurological findings. 

Private medical records concerning treatment that the veteran 
received for his knees from May 1998 to March 1999 were 
included in the claims file.  They documented the veteran's 
treatment at the Nalle Clinic in Charlotte, North Carolina by 
Dr. Kashif and by an orthopedic specialist, Dr. Zucker.  The 
report of X-rays taken of the veteran's knees in May 1998 
stated that there was bilateral loss of medial joint space 
and osteophyte formation about the knee and patellofemoral 
joints which was consistent with osteoarthritis and that 
there was a slight cystic change along the left patellar 
articular surface which could be indicative of underlying 
chondromalacia in the left patella.  The diagnosis was 
moderate osteoarthritis in each knee with possible 
chondromalacia in the left patella.  A July 1998 treatment 
note by Dr. Kashif, which documented that the physician was 
seeing the veteran for the first time, recounted that the 
veteran was taking Relafen (nabumetone) for his knee pain but 
other non-steroid agents had not helped.  Reference was made 
to the earlier knee x-rays.  Examination revealed significant 
degenerative changes in both knees.  Crepitus and a minimal 
degree of effusion were found, but no swelling, mass, 
erythema, or redness.  An injection of steroids was 
administered to the right knee.  The impression stated in the 
note was bilateral knee pain, with degenerative joint 
disease, and synovitis.  The treatment plan devised by the 
physician called for the veteran to take Relafen, 
acetaminophen, and, it would appear, a tranquilizer, and to 
avoid his usual basketball playing, wear shoes with good 
supports, and perform muscle strengthening exercises.  An 
August 1998 treatment note by Dr. Kashif documented that the 
veteran had displayed significant improvement in his range of 
motion in his right knee and that crepitus and a minimal 
degree of effusion was evident in the left.  The knee joints 
were observed to be tender but without any malalignment.  An 
injection of steroids was administered to the left knee.  The 
note indicated that "glucosamine sulfate" was added to the 
veteran's treatment plan and that the veteran was advised of 
the importance of continuing his strengthening exercises.  

A December 1998 treatment note by Dr. Kashif stated that 
despite his having followed his plan of exercises for muscle 
strengthening and other treatment, the veteran was still 
experiencing problems with his knees and that an orthopedic 
consultation was in order.  The report of the orthopedic 
examination, which was conducted by Dr. Zucker later in the 
month, indicated that the veteran had knee tenderness 
medially, an antalgic gait, and crepitus throughout the arch 
of motion, especially in his patellofemoral joint and 
especially in the left.  The examination report documented 
that the veteran had a positive McMurray sign for occurrence 
of cartilage click during manipulation of the knee and that 
other leg signs were negative.  It was noted that bilateral 
arthritis was disclosed on past x-rays of the veteran's knees 
and that new radiological assessment would be conducted.  A 
January 1999 radiology report documented that x-rays were 
taken of the veteran's knees while bearing weight and the 
results compared with those of the May 1998 x-rays.  The 
report identified arthritis in the medial sections of the 
left and right knees, mild in the right and more degenerative 
in the left.  It stated that no significant progression of 
the bilateral osteoarthritis since May 1998 was apparent, nor 
was acute fracture, bone destruction, or joint effusion 
revealed.  MRI studies were also performed on each knee in 
January 1999.  The report concerning the right knee stated 
that mild chondral degenerative changes had been disclosed, 
as well as an early subchondral cyst formation along the 
trochlear sulcus.  Meniscal degenerative changes 
predominating within the anterior horn laterally were 
apparent.  A small abnormality, which the report suggested 
might be nodular synovitis, or intracapsular ganglion, or a 
meniscal cyst, was present along the anterior margin of the 
anterior horn lateral meniscus.  Patellar tendonopathy, 
predominating proximally, also was noted.  The report 
concerning the left knee stated that there had occurred 
tricompartmental osteoarthritic changes involving the 
patella.  Specifically, chondral degenerative changes, 
marginal osteophyte formation, and degenerative meniscal 
signal within the medial portion of the posterior horn were 
reported to be present.  Chondral fissuring along the weight-
bearing medial femoral condyle without subchondral changes 
was evident, as was exophytic osteophyte formation along the 
anterior and posterior tibial plateaus and femoral condyles.  
A small joint effusion and some possible underlying synovitis 
were identified.  In addition, the MRI report suggested that 
the posterior horn of the medial meniscus had been torn.  
After these imaging studies had been performed, the veteran 
was seen again by Dr. Zucker.  The physician's January 1999 
treatment note reflected that because of the degree of 
arthritis as well as the presence of a meniscal cyst, it had 
been recommended to the veteran that he have arthroscopic 
surgery for debridement of his left knee.  

The surgery was performed by Dr. Zucker in March 1999.  His 
report stated that the surgery disclosed that the veteran had 
tricompartmental arthritis with severe end stage 
patellofemoral arthritic changes on both sides of the left 
knee joint, chondromalacia of the posterior surface of the 
medial femoral condyle, the same chondromalacia on the 
lateral femoral condyle along with fibrillation and 
fissuring, and exposed bone.  The menisci were noted to be 
intact, however.  A March 1999 record of Dr. Zucker's 
examination of he left knee of the veteran 10 days after the 
surgery stated that he had minimal swelling and a mild 
effusion and that his walking had improved somewhat.  Dr. 
Zucker stated in the note that the veteran would be unable to 
bear significant weight on his left knee because of 
degenerative changes in all three compartments, particularly 
the medial joint space.  Dr. Zucker suggested that the 
veteran should confine himself to employment that could be 
performed sitting down or, if it required him to stand, 
allowed him to sit down frequently.

The veteran received another VA orthopedic examination for 
his knees in May 1999.  X rays were taken for the 
examination.  They revealed the presence of mild degenerative 
changes in all three compartments of the right knee and of 
moderate to severe degenerative changes in all three 
compartments of the left knee.  It was noted in the 
examination report that the veteran said that he did not use 
a crutch or cane and that he was usually sedentary and so did 
not experience excessive fatigue in either leg.  The report 
also stated that the veteran complained of a sharp pain in 
his left knee that was present both after activity and when 
he was at rest. The examiner found that the veteran's right 
knee was more stiff than his left, that the veteran had 
difficulty flexing and extending the right knee without pain, 
and that he could neither fully extend the left knee nor 
extend it without pain.  The veteran displayed a barely 
perceptible limp in his left knee when walking.  The left 
knee was slightly tender upon palpation of the parapatellar, 
medial, lateral, and inferior areas of the knee; only 
slightly more discomfort was elicited by pushing the patella 
against the kneecap.  Motion in the left knee was found to be 
smooth, without crepitation, and the knee was not unstable.  
There appeared to be symptoms of pathology when the ligaments 
were stretched laterally and medially by the examiner.  The 
veteran could extend his left knee fully, to 0 degrees, but 
evinced pain with the last 10 degrees.  He could flex his 
left knee to 80 degrees but had significant discomfort after 
60 degrees.  The examination report stated that the veteran 
complained of a constant ache in his right knee and recounted 
that although the knee felt stable, he no longer pursued 
running because of the pain.  Examination of the right knee 
revealed a well-healed surgical scar.  The knee was slightly 
tender upon palpation of the parapatellar, medial, and 
lateral plica areas.  The veteran could extend his knee fully 
to 0 degrees and flex it to 140 degrees.  He exhibited no 
pain when his patella was pressed again his kneecap.  The 
diagnoses stated in the examination report were 
chondromalacia patella, symptomatic, post-operative, with 
mild arthritic changes seen on x-ray as to the right knee and 
post-operative arthroscopy, chondromalacia, and severe 
degenerative disease with residual pain and reduced motion as 
to the left knee.

The veteran's left and right knee arthritis each have been 
evaluated under Diagnostic Codes 5257 and 5003.  Diagnostic 
Code 5257 pertains to recurrent subluxation or lateral 
instability of the knee.  Diagnostic Code 5003 concerns 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  The Board notes that the General Counsel 
of VA has held  that a claimant who has both arthritis and 
instability of the knee must receive separate evaluations 
under Diagnostic Codes 5003 and 5027.  See VAOPGCPREC 23-97 
(July 1, 1997).  However, the medical evidence of record 
revealed that neither on the May 1999 VA examination nor on 
any other private or VA examination conducted earlier has the 
veteran's right or left knee been found to be unstable or 
subject to subluxation despite the veteran's assertions of 
instability.  Therefore, Diagnostic Code 5257 will not serve 
as a basis for evaluation in this case.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1996), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.

Under Diagnostic Code 5003, limitation of motion must first 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Diagnostic 
Code 5003 also provides that when degenerative arthritis has 
been found to involve limitation of motion of the arthritic 
joint(s), the arthritis must be evaluated under the 
Diagnostic Code(s) pertaining to limitation of motion in such 
joint(s).  Diagnostic Codes 5260 and 5261 apply to limitation 
of motion (flexion and extension) of the knee.  The rating 
schedule provides a 10 percent rating where flexion is 
limited to 45 degrees, 20 percent rating where flexion of the 
leg is limited to 30 degrees, and a 30 percent rating where 
flexion is limited to 15 degrees.  38 C.F.R. Diagnostic Code 
5260 (1999).  It provides a 10 percent rating where extension 
o the leg is limited to 10 degrees, a 20 percent rating where 
extension of the leg is limited to 15 degrees, and a 30 
percent rating for limitation to 20 degrees.  38 C.F.R. 
Diagnostic Code 5261 (1999).  

In addition, a compensable disability rating may be given 
under VA regulations for disability due to, among other 
causes, pain on use of the part or parts concerned, and/or 
weakness and fatigability on their use if such is supported 
by adequate pathology and evidenced by the visible behavior 
of a claimant in undertaking motion.  A finding of limited 
range of motion and/or instability of the part or parts 
concerned is not required in such a case.  Schafrath v. 
Derwinski, 1 Vet. App. at 592.  Weakness is as significant as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).  A compensable rating based on such factors 
could be warranted regardless of whether symptoms were 
displayed upon repeated use or during flare-ups only.  See 
DeLuca.  Moreover, in cases involving arthritis specifically, 
the consideration of painful motion in evaluating the 
disability requires application not only of 38 C.F.R. §§ 4.40 
and 4.45 but also of 38 C.F.R. § 4.59.  That regulation 
provides that painful motion is an important part of the 
disability represented by arthritis.  See 38 C.F.R. § 4.59 
(1999).  It has been held that under 38 C.F.R. § 4.59, 
painful motion is to be considered limited motion even though 
a range of motion is possible beyond the point where pain 
sets in.  See Hicks v. Brown, 8 Vet. App. 417 (1995); 
VAOPGCPREC 9-98 (August 14, 1998).  

The medical evidence of record in this case demonstrated that 
the veteran has limitation of motion in his left knee, but 
not in his right.  The May 1999 VA examination report stated 
that the veteran could extend his right knee fully to 0 
degrees and flex it fully to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1999).  The report thus indicated that the 
veteran's right knee range of motion was the same as what it 
was measured to be on the December 1995 VA examination.  
However, the May 1999 VA examination report demonstrated that 
the veteran's left knee range of motion had decreased since 
the December 1995 VA examination, when it, like that of the 
right knee, was measured as full.  During the May 1999 VA 
examination, the veteran was able to flex his left knee to 80 
degrees but displayed signs of pain after 60 degrees.  He was 
able to extend his knee fully to 0 degrees but displayed 
signs of pain for the last 10 degrees.  

Accordingly, the Board finds, taking into consideration the 
directives as set forth above to include DeLuca, that the 
proper evaluation of the veteran's left knee disability is 10 
percent as pain restricted his extension to 10 degrees which 
warrants a 10 percent rating under Diagnostic Code 5261.  A 
20 percent rating is not warranted, even with consideration 
of DeLuca, because flexion of the left knee is not limited to 
30 degrees and extension is not limited to 15 degrees.  

In addition, the Board finds that a the current 10 percent 
evaluation, but no greater, for the right knee arthritis of 
the veteran is proper.  The Board notes that the veteran's 
right knee arthritis has been established by x-rays.  In 
addition, the evidence of record indicated that the veteran 
had experienced functional loss because of pain in his right 
as well as his left knee.  It was noted in the report of the 
January 1998 VA examination that the veteran could squat only 
50 percent of the way; this finding contrasted with that 
stated in the December 1995 VA examination report that the 
veteran could squat easily.  It was found upon private 
examination in December 1998 that the veteran displayed an 
antalgic gait.  The veteran has asserted both to the 
physicians who have examined him and in statements he has 
submitted directly to VA that because of pain in both his 
knees, he cannot perform activities such as walking, running, 
stooping, and standing for an appreciable period of time and 
that he experiences pain in his knees when he is sedentary as 
well.  Such lay contentions are competent evidence of painful 
motion and functional loss in this instance.  See Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998), citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  It can be concluded, 
then, that the right knee pain experience is proper for 
functional loss due to pain, see 38 C.F.R. §§ 4.40, 4.45, 
4.79 (1999), or, in the alternative, for painful motion of a 
major joint when arthritis has been established by x-rays, 
see Lichtenfels, 1 Vet. App. 484, is the appropriate 
evaluation of the veteran's right knee arthritis.  

However, a higher 20 percent rating for the veteran's right 
knee disability is not warranted in this case, even with 
consideration of DeLuca, because flexion of the left knee is 
not limited to 30 degrees and extension is not limited to 15 
degrees.  The veteran's level of disability does not nearly 
approximate the required criteria of a 20 percent rating as 
his range of motion is not impaired. 

The Board observes that the medical evidence indicated that 
the veteran may have synovitis in one or both of his knees.  
As the veteran has been granted service connection only for 
knee conditions representing arthritis, any synovitis might 
possibly be relevant only as a part of that disability.  
Synovitis is evaluated under Diagnostic Code 5020.  However, 
it is provided that synovitis is to be rated on limitation of 
the affected parts as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5020, 5024 (1999).  Therefore, a 
rating in excess of 10 percent for his right knee and left 
knee arthritis is not potentially available to the veteran 
under this Diagnostic Code.  


Higher Ratings for Headaches and for Tinea Pedis

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent here.  After the veteran had appealed the 
February 1996 rating decision, the Court decided the case of 
Fenderson v. West.  In its opinion, the Court distinguished 
the procedure to be followed when the issue is entitlement to 
a greater original evaluation of a disability from the 
procedure to be followed when the issue is entitlement to an 
increased evaluation of a disability.  The Court observed 
that in the latter instance, the present level of the 
disability is of primary concern.  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999), citing Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Court stated that in contrast, an original 
evaluation of a disability must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  The 
Court observed that, accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id. 


A.  Headaches

Service medical records documented that the veteran had been 
treated for chronic headaches during service.  A July 1993 
treatment note stated that the veteran complained that he had 
been having constant headaches for the past two weeks.  A 
diagnosis of mixed headache was entered in the note.  

Following service, the veteran was afforded a VA neurological 
examination in December 1995.  On neurological examination, 
the veteran's headaches were noted to be constant, although 
(as pointed out in the July 1997 Board remand) their severity 
was not assessed.  The examination report indicated that the 
neurologist believed that the veteran's headaches were tied 
to a back injury that he received during service in a 
parachute jump in 1992 for which he is service-connected .  
The neurologist diagnosed the veteran with headaches due to 
muscle pain.  The neurologist noted that it was possible that 
a pituitary mass was behind the veteran's headaches and 
ordered that x-rays of the veteran's skull be taken after the 
examination.  However, the radiology report, which was dated 
in December 1995, stated that the x-ray results were 
unremarkable.  

The veteran was re-examined by VA for his headaches in 
January 1998.  At that time, he presented complaints of 
bilateral, frontal, and temporal pain, which he said would be 
severe from its onset and would not be accompanied by nausea.  
The examination report indicated that the veteran gave 
various accounts of the duration of the headache pain that he 
would experience, stating that it was constant, or that it 
would last for several hours, or that it might last for 
seconds or minutes.  The report indicated as well that the 
veteran said that his headaches were not seasonal.  The 
neurologist's diagnosis was headaches, constant since 1993.  
In stating the diagnosis, the neurologist noted that the 
headaches might be associated with muscle tension and that 
neurological findings were negative.  

The veteran's headache disability is rated by analogy under 
Diagnostic Code 8100, which pertains to migraine headaches.  
Under Diagnostic Code 8100, a noncompensable evaluation is to 
be assigned for headaches that occur less frequently than 
once in 2 months.  A 10 percent evaluation is to be assigned 
for characteristic prostrating attacks averaging one in 2 
months over the last several months.  A 30 percent evaluation 
is in order for characteristic prostrating attacks occurring 
on an average of once a month over the last several months, 
and a 50 percent evaluation for headaches that occur very 
frequently and involve prolonged and completely prostrating 
attacks productive of economic inadaptability.  

In sum, it was documented that the veteran was treated during 
service for constant headaches.  During his December 1995 VA 
examination, the veteran described his headaches as constant.  
In correspondence of record to include a May 1996 statement 
concerning his disabilities, the veteran maintained that his 
headaches lasted all day, so that the only relief that could 
be obtained from them was in sleep.  However, during the 
January 1998 VA examination, the veteran described his 
headaches as severe, but indicated their duration was 
shorter, from seconds or minutes to several hours.  

In light of the various physicians' acknowledgments that the 
veteran has constant headaches and in affording the veteran 
the benefit of the doubt, the Board finds that a 30 percent 
evaluation, but no more, is warranted under Diagnostic Code 
8100 as some of these reported headaches may be considered 
prostrating.  However, a higher rating is not warranted as 
these headaches do not result in completely prostrating 
attacks which are prolonged nor is there any documentary 
evidence that they are productive of economic inadaptability.  
The veteran never reported that he missed work or had other 
activity curtailed because of his headaches.  In evaluating 
the veteran's headaches, the Board has also considered 
whether the veteran is entitled to "staged ratings."  The 
Board concludes that the 30 percent rating is warranted since 
the effective date of service connection.  Consequently, 
"staged ratings" are not warranted.  


B.  Tinea Pedis

The service medical records demonstrated that the veteran 
also was diagnosed with tinea pedis during service.  A 
September 1993 treatment record noted the presence of this 
condition in the right foot.  A February 1995 record 
documented that the veteran had experienced tinea pedis in 
both feet for the past 3-4 months.  An April 1995 note 
indicated that examination of the veteran's feet revealed 
scaling and peeling on the plantar surface and some 
maceration between the toes; again, tinea pedis was 
diagnosed.  The records showed that the veteran was treated 
during service for other skin conditions as well, and on his 
March 1995 discharge examination, the veteran was noted to 
have tinea cruris.  

Following discharge, the veteran was afforded a VA general 
medical examination in December 1995.  The veteran presented 
complaints that included cracked skin between the toes and on 
the surfaces of both feet.  Although the examiner remarked 
that the veteran's skin was within the range of normal, he 
diagnosed the veteran with bilateral tinea pedis, which he 
noted to be "chronic" in his description of his physical 
findings.  (As the July 1997 Board remand pointed out, the 
examiner did not state the physical findings on which his 
final assessment was based.)  

The veteran was re-examined by VA for his tinea pedis in 
April 1998.  The veteran complained that his feet itched in 
between the toes, more so in the summer, and he reported that 
topical medicines alleviated the itching somewhat.  The 
examining physician reported that the veteran's feet 
exhibited diffuse scaling on the soles and maceration between 
the toes.  In addition, there was toenail involvement.  
Multiple toenails were found to exhibit distal dystrophy and 
to be affected with a fungus.  The examination report set 
forth diagnoses of tinea pedis and tinea unguium of the feet.

The veteran's tinea pedis is rated under Diagnostic Code 
7813, which pertains to dermatophytosis.  Conditions rated 
under this Diagnostic Code are to be evaluated as eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  The 
criteria for the evaluation of eczema are contained in 
Diagnostic Code 7806.  Eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, is assigned a noncompensable 
evaluation.  Eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area is assigned a 
10 percent evaluation.  A 30 percent evaluation is given for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous or exceptionally 
repugnant manifestations.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7813, 7806 (1999).  

Thus, in order for a higher rating to be warranted, the 
medical evidence would have to show that the veteran's skin 
disorder is productive of constant exudation or itching, 
extensive lesions, or marked disfigurement.  

The veteran's skin disorder of the feet causes diffuse 
scaling and peeling on the plantar surface of the feet, and 
some maceration between the toes, and distal dystrophy of the 
toenails with fungus.  The Board finds that these symptoms 
show that the veteran's skin disorder involves exfoliation of 
an extensive area, but constant exudation or itching, 
extensive lesions, or marked disfigurement are not 
demonstrated.  

Therefore, the evaluation of the veteran's tinea pedis as 10 
percent disabling is proper and a higher rating is not 
warranted.  Other Diagnostic Codes pertaining to skin 
disorders, although possibly applicable to the veteran's 
condition, will not result in a higher evaluation thereof.  
As it does for skin disorders rated under Diagnostic Code 
7813, the rating schedule provides that disorders rated under 
those other Diagnostic Codes are to be evaluated as eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  Thus, a 
rating under one of those Diagnostic Codes would be based on 
the same criteria, those set out in the Diagnostic Code 
pertaining to eczema, see 38 C.F.R. § 4.118, Diagnostic Code 
7806, as one under Diagnostic Code 7813.  

In evaluating the veteran's tinea pedis, the Board has also 
considered whether the veteran is entitled to "staged 
ratings," but concludes that at no time since the effective 
date of the grant of service connection therefor has the 
veteran's disorder warranted more than a 10 percent 
evaluation.  Consequently, a "staged rating" is not 
warranted.


ORDER

An increased evaluation for arthritis of the right knee, 
currently evaluated as 10 percent disabling, is denied.

An increased evaluation for arthritis of the left knee, 
currently evaluated as 10 percent disabling, is denied.

An evaluation of 30 percent for headaches is warranted from 
the effective date of service connection.

An evaluation in excess of 10 percent for tinea pedis is 
denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

